Case: 12-15286         Date Filed: 05/24/2013   Page: 1 of 7


                                                                        [DO NOT PUBLISH]

                           IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 12-15286
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:11-cv-01593-ODE

MONICA R. WATTS,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff - Appellant,

                                                versus

FORD MOTOR COMPANY,

llllllllllllllllllllllllllllllllllllllll                               Defendant - Appellee.
                                       ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                            (May 24, 2013)

Before CARNES, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

         Monica Watts appeals the district court’s dismissal of her complaint for

failure to state a claim. She contends that the district court misapplied the
                Case: 12-15286        Date Filed: 05/24/2013       Page: 2 of 7


pleading standard of Federal Rule of Civil Procedure 8, which requires only “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

                                                    I.

       Watts, an African-American woman, started working for Ford Motor

Company in 2000 as a product development engineer in Ford’s college graduate

program. 1 She was quickly promoted, and in 2003 she transferred to the position

of customer relations manager in the Atlanta office. Watts’ job title later changed

to “zone manager,” but she retained the same duties. In December 2007 she

received the second-highest possible rating — “Excellent Plus” — on her annual

performance review.

       Around July 2008 Ford implemented a reduction in force, relying solely on

seniority to determine which employees to terminate. Watts kept her job. In

August, she received another “Excellent Plus” rating on her performance review.

Then in October Ford announced that it was planning to implement a second

reduction in force. This time, however, Ford would decide who to fire based on a

combination of seniority and performance reviews. On December 15, 2008,

Watts’ two supervisors, who are both white men, downgraded her performance

review from “Excellent Plus” to “Excellent.” That was a lower rating than David

       1
          Because we are reviewing the district court’s dismissal of Watts’ complaint for failure
to state a claim, we accept as true the factual allegations in her complaint and construe them in
the light most favorable to her. Butler v. Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265
(11th Cir. 2012).
                                                    2
                 Case: 12-15286        Date Filed: 05/24/2013        Page: 3 of 7


Loflin, a white male zone manager with less seniority than Watts, received.

Because of the lower rating, Watts was selected for termination as part of the

reduction in force instead of Loflin.

       Watts filed a lawsuit against Ford contending that her supervisors

downgraded her performance review resulting in her termination because of her:

(1) race, in violation of Title VII and 42 U.S.C. § 1981, (2) gender, in violation of

Title VII, and (3) a combination of her race and gender, in violation of Title VII.

Ford moved to dismiss, contending that: (1) Watts’ complaint does not contain

plausible factual allegations showing that she is entitled to relief; and (2) Watts

failed to exhaust her remedies with the EEOC with respect to the claims of gender

discrimination and discrimination based on a combination of her race and gender.

A magistrate judge recommended granting Ford’s motion on the grounds that

Watts’ complaint did not contain plausible factual allegations showing that she is

entitled to relief, and the district court adopted in full the magistrate judge’s report

and recommendation and dismissed Watts’ complaint without prejudice.2 This is

Watts’ appeal.

                                                 II.


       2
         The dismissal of Watts’ complaint without prejudice operates as a dismissal with
prejudice because Watts filed this appeal instead of amending her complaint within the time
provided to her by the district court. See Schuurman v. Motor Vessel Betty K V, 798 F.2d 442,
445 (11th Cir. 1986) (“[If] the plaintiff chooses to appeal before the expiration of time allowed
for amendment . . . the plaintiff waives the right to later amend the complaint, even if the time to
amend has not yet expired.”).
                                                       3
               Case: 12-15286     Date Filed: 05/24/2013    Page: 4 of 7


      We review de novo the district court’s order granting a motion to dismiss,

accepting the factual allegations in the complaint as true and construing them in the

light most favorable to the plaintiff. Young Apartments, Inc. v. Town of Jupiter,

Fla., 529 F.3d 1027, 1037 (11th Cir. 2008). Although a complaint “does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of [her]

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964–65 (2007). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,

1949 (2009). In addition, the factual allegations in the complaint must “plausibly

suggest an entitlement to relief.” Id. at 681, 129 S.Ct. at 1951.

                                          III.

                                          A.

      Watts’ complaint pleaded the following allegations to support her claims of

intentional discrimination: (1) Ford “announced that it would implement [a

second] reduction in force and rely on performance and seniority” to determine

which employees to terminate; (2) Watts’ white supervisors “downgraded [her]

performance review in order to select her for termination in the reduction in force”

instead of David Loflin, a white male with less seniority than Watts, even though


                                                 4
                 Case: 12-15286    Date Filed: 05/24/2013    Page: 5 of 7


Watts “performed her duties in a manner consistent [with] or better than Loflin

performed his duties”; and (3) they did that because of her race, gender, and a

combination of her race and gender. The district court found that all of those

allegations were conclusory, stating: “Although evidence of [Watts’] performance

downgrade might suggest intent to discriminate, [she] gives the [c]ourt no facts

whatsoever about her performance other than she received a rating she personally

believed should have been higher and that she personally believed she did a better

job than her co-worker Loflin, who received a higher rating.” The court then cast

aside Watts’ remaining allegations as “legal conclusions” and dismissed Watts’

complaint.

       That was error. The allegations in Watts’ complaint are not merely

“[t]hreadbare recitals of the elements” of a Title VII claim. See Iqbal, 556 U.S. at

678, 129 S.Ct. at 1949. Nor are they “legal conclusions.” “They are non-

conclusory descriptions of specific, discrete facts of the who, what, when, and

where variety.” Feliciano v. City of Miami Beach, 707 F.3d 1244, 1253 (11th Cir.

2013). They provide specific facts that, if true, plausibly show that Watts is

entitled to relief. That is all that Rule 8 requires, and the district court erred by

requiring more. See Fed. R. Civ. P. 8(a) (“A pleading that states a claim for relief

must contain . . . a short an plain statement of the claim showing that the pleader is

entitled to relief. . . .”).


                                               5
                Case: 12-15286       Date Filed: 05/24/2013       Page: 6 of 7


       Ford contends that Watts’ complaint does not state a plausible claim that she

is entitled to relief because Ford made a plant-wide decision to include job

performance as a factor in deciding who to terminate in the reduction in force,

which was a legitimate business decision, not unlawful discrimination. That may

be so. But Watts’ complaint, viewed in the light most favorable to her, supports

the inference that her two white supervisors knew that performance would be a

factor in determining who would be laid off and, armed with that knowledge,

decided to downgrade Watts’ performance review so that she would be terminated

instead of a white man. That is enough to state a plausible claim that Watts is

entitled to relief. 3 Whether that claim will withstand discovery and a motion for

summary judgment remains to be seen.

                                              B.

       Ford contends that even if Watts’ complaint states a plausible claim that she

is entitled to relief on her race discrimination claims, her other two claims —

discrimination because of her gender and a combination of her race and gender —

should be dismissed because she failed to exhaust her remedies with the EEOC

with respect to those claims. The district court did not reach that issue, and we




       3
        Because we conclude that the district court erred by granting Ford’s motion to dismiss,
we do not need to address Watts’ argument that it was an abuse of discretion to dismiss Watts’
complaint without prejudice instead of granting her leave to amend her complaint.
                                                   6
              Case: 12-15286    Date Filed: 05/24/2013   Page: 7 of 7


leave it to the district court to decide on remand whether Watts exhausted her

remedies with respect to those two claims.

      VACATED AND REMANDED.




                                             7